DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's RCE amendment filed 09/01/2022.
Claims 1-18 and 21-22 are pending.  Claims 19-20 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 12, 14-18, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilkamo et al (US-2014/0233762, hereafter, Vilkamo).
Regarding claim 1, Vilkamo discloses a method for spatial audio signal processing (see Figs. 2, 4 and 8), comprising: determining, for two or more playback audio signals, at least one spatial audio parameter for providing spatial audio reproduction (see ¶ [0148], [0152], [0158], [0159]: angle of the direct component, ambient and direct energy portions of the playback audio signals), wherein the two or more playback audio signals are associated with respective channel locations and/or respective channel directions (the playback audio signals are associated with respective channel direction based on the angle between vectors corresponding to the audio signals, see Fig. 3, ¶ [0103]-[0106], [0152]); and 
determining between the two or more playback audio signals at least one audio signal relationship parameter based, at least partially, on the respective channel locations and/or respective channel directions (the playback audio signals are associated with respective channel direction based on the angle between vectors corresponding to the audio signals, see Fig. 3, ¶ [0103]-[0106], [0152]), the at least one audio signal relationship parameter being associated with a determination of inter-channel signal relationship information between the two or more playback audio signals and for at least two frequency bands, such that the two or more playback audio signals are configured to be reproduced based on the at least one spatial audio parameter and the at least one audio signal relationship parameter (see ¶ [0048], [0103], [0104], [0108]-[0111], [0149], [0152], [0158]: inter-channel coherences are determined by the entries of a covariance matrix that describes the covariance properties of a stereo or multichannel frequency band input in the perceptually relevant frequency bands).
Regarding claim 2, Vilkamo discloses the method as claimed in claim 1, wherein determining between the two or more playback audio signals the at least one audio signal relationship parameter comprises determining at least one coherence parameter, the at least one coherence parameter being associated with a determination of inter-channel coherence information between the two or more playback audio signals and for the at least two frequency bands (see ¶ [0048], [0103], [0104], [0108]-[0111], [0149], [0152], [0158]: inter-channel coherences determined by the entries of a covariance matrix that are coherence parameter as claimed).  
Regarding claim 3, see ¶ [0148], [0152], [0158], [0159]: angle of the direct component, ambient and direct energy portions of the playback audio signals.
Regarding claims 4 and 14, see Figs. 5 and 6, ¶ [0057], [0101], [0119], [0121], [0139] and [0147] for determining a downmix signal.
Regarding claims 5 and 6, Vilkamo discloses the in Figs. 2, 4, and 8 for inputting stereo or multiple audio input signals for the covariance matrix determining, and the inter-channel coherence information between stereo audio signals is spread coherence parameter since the left and right signals of the stereo audio signal are generally adjacent to each other; and the coherence information between stereo audio signals is considered as stereoness parameter associated the input stereo audio signals.  And ¶ [0152] discloses determining a coherence panning parameter associated with indicating that the two or more playback audio signals (stereo audio signals) are reproduced coherently using at least two or more playback audio signals spatially adjacent to the identified playback audio signal.  
Regarding claim 10, see Fig. 10 and ¶ [0138] that having a sound field model 1010 for obtaining a surround coherence parameter for the target covariance matrix between the two or more playback audio signals. 
Regarding claim 12, Vilkamo discloses in ¶ [0061], [0102], [0103], [0104], [0150], [00158], [00159] for modifying the covariance matrix based on energy distribution or an energy ratio.
Regarding claim 15, Vilkamo discloses a method for synthesizing a spatial audio (see Figs. 2, 4 and 8) comprising: receiving at least one audio signal, the at least one audio signal based on two or more playback audio signals (see input audio signals and output audio signals of Figs. 2 and 4), wherein the two or more playback audio signals are associated with respective channel locations and/or respective channel directions (the playback audio signals are associated with respective channel direction based on the angle between vectors corresponding to the audio signals, see Fig. 3, ¶ [0103]-[0106], [0152]); receiving at least one audio signal relationship parameter, the at least one audio signal relationship parameter based on a determination of inter-channel signal relationship information between the two or more playback audio signals, wherein the inter-channel signal relationship information comprises information determined based, at least partially, on the respective channel locations and/or respective channel directions (the two or more playback audio signals are associated with respective channel direction based on the angle between vectors corresponding to the audio signals, see Fig. 3, ¶ [0103]-[0106], [0152]) and for at least two frequency bands (see [0048], [0103], [0104], [0108]-[0111], [0149], [0152], [0158]): inter-channel coherences are determined by the entries of a covariance matrix that describes the covariance properties of a stereo or multichannel frequency band input in the perceptually relevant frequency bands); receiving at least one spatial audio parameter for providing spatial audio reproduction (see ¶ [0148], [0152], [0158], [0159]: angle of the direct component, ambient and direct energy portions); and reproducing the two or more playback audio signals based on the at least one audio signal, the at least one spatial audio parameter and the at least one audio signal relationship parameter (see Fig. 8 and ¶ [0108]-[0111], [0152], [0158]).

	Regarding claim 16, Vilkamo discloses the method as claimed in claim 1, wherein determining between the two or more playback audio signals at least one audio signal relationship parameter comprises determining at least one coherence parameter (see ¶ [0048], [0103], [0104], [0108]-[0111], [0149], [0152], [0158]: inter-channel coherences determined by the entries of a covariance matrix that are coherence parameter as claimed).  
	Regarding claim 17, see ¶ [0048], [0103], [0104], [0108]-[0111], [0148], [0152], [0158], [0159] where the target covariance matrix is determined from at least one spatial audio parameter such as energy ratio.
	Regarding claim 18, see ¶ [0124], [0126], [0136], [0152], [0158], [0159] where the target covariance matrix is determined from at least one audio relationship parameter including a total energy parameter or ambience energy or an amplitude panning gain.


Apparatus claims 21 and 22 are similar and corresponding to method claims 1 and 15, and they are rejected for the same reasoning as set forth for in the rejection of method claims 1 and 15 since the apparatus claims perform the same functions as the method claims.

Allowable Subject Matter
Claims 7, 8, 9, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant' s arguments to claims 1-18 and 21-22 filed 09/01/2022 have been considered but deemed not persuasive since the claimed limitations are met by the references of Vilkamo as presented in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 09/28/2022